Title: From James Madison to the House of Representatives, 26 January 1816
From: Madison, James
To: House of Representatives


                    
                        
                            January 26th. 1816
                        
                    
                    In compliance with the Resolution of the 24th I transmit two letters from the Envoy Extraordinary and Minister Plenipotentiary of Spain to the Secretary of State with his answer.
                    
                        
                            James Madison
                        
                    
                